Citation Nr: 1630810	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  12-11 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a chronic disability manifested by numbness of the lower extremities (previously claimed as circulation problems).

2. Entitlement to service connection for a chronic disability manifested by numbness of the lower extremities (previously claimed as circulation problems), to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to January 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A hearing was held in January 2016 by means of video conferencing equipment with the Veteran in Denver, Colorado before the undersigned Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board notes that the Veteran changed her name in June 1997.  She changed her name again in July 2001.

The Board observes that in February 2016 the Veteran perfected an appeal of her claim of entitlement to service connection for depression; however, because a hearing request on this issue is pending, the Board will not assume jurisdiction over that issue at this time.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The reopened claim of entitlement to service connection for a chronic disability manifested by numbness of the lower extremities (previously claimed as circulation problems), to include as secondary to service-connected lumbar spine disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied service connection for circulation problems of the lower extremities in a September 2001 rating decision; the Veteran did not appeal that decision, nor was new and material evidence received within one year of notice of the determination.

2. Since the September 2001 rating decision, the Veteran has submitted clinical evidence of a bilateral lower extremity diagnosis, which was not previously of record and which relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The September 2001 rating decision that denied service connection for bilateral lower extremity circulation problems is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2015).

2. New and material evidence pertaining to the claim for service connection for bilateral lower extremity circulation problems has been received since the September 2001 rating decision and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to reopening of the Veteran's claim, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U. S. Court of Appeals for Veteran's Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In September 2001, the RO denied entitlement to service connection for bilateral lower extremity circulation problems, finding no current diagnosis of either lower extremity.  Since September 2001, the Veteran has submitted VA treatment records which indicate that she has a current diagnosis of axonal neuropathy of the lower extremities. See VA Nerve Conduction Consultation Report dated March 10, 2016; VA treatment record dated May 2, 2016.  Since the evidence received since September 2001 shows a current diagnosis of neuropathy of the lower extremities, the Board finds the evidence is both new and material to the Veteran's claim for service connection.  As such, the Veteran's claim for service connection for numbness of the lower extremities, previously claimed as circulation problems, is reopened and to this extent, the appeal is granted.

As discussed below, a remand is required for additional development before the Board can issue a decision on the reopened claim.



ORDER

New and material evidence having been received, the claim for service connection for numbness of the lower extremities, previously claimed as circulation problems, is reopened and to this extent, the appeal is granted.


REMAND

The Veteran seeks service connection for numbness of the lower extremities, previously claimed as circulation problems.  She believes her condition, recently diagnosed as axonal neuropathy of the lower extremities, is either directly due to injuries sustained during service or secondary to her service-connected disabilities, to include her service-connected right ankle, left leg, and thoracolumbar spine disabilities.  Review of the claims file shows the Veteran had a VA examination of her spine in October 2015.  At that time, the examiner stated that the Veteran had decreased sensation in her feet not due to the lumbar spine but due to another etiology.  The opinion is not supported by rationale and is inadequate for adjudication purposes.  The examiner did not address the relationship between her symptoms and service or her other service-connected disabilities.  Given the new diagnosis of axonal neuropathy of the lower extremities, the Veteran's report of having had symptoms since service, and her in-service injuries to the lower extremities, the Board finds a remand is necessary to determine the etiology of chronic bilateral lower extremity disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file updated VA treatment records, if any, and any identified private treatment records.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of all chronic bilateral lower extremity disability, to include numbness of the lower extremities, to include neuropathy of the lower extremities, and circulation problems.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

All necessary testing must be completed.  All disabilities related to the Veteran's complaint of numbness of the lower extremities must be identified.

For each lower extremity disability diagnosed, to include circulatory and/or neurological disability of the lower extremities, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the disability is related to service, or is proximately due to a service-connected disability, to include service-connected spine, right ankle, and left leg disabilities.  The examiner must specifically address each leg and the diagnosis of axonal neuropathy.

If the examiner does not find direct causation between a lower extremity disability and service, or a service-connected disability, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the lower extremity disability has been aggravated by her service-connected spine, right ankle, and/or left leg disabilities.  The examiner must specifically address each leg and the diagnosis of axonal neuropathy.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In the rationale, the examiner must address the Veteran's lay statements regarding the onset of her symptoms.

Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.

3. Then, adjudicate the reopened claim de novo.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


